department of the treasury internal_revenue_service washington d c date number release date plr cc ebeo b2 uilc memorandum for from chief branch associate chief_counsel employee_benefits and exempt_organizations subject plr legend x y date a date b in accordance with section c of revproc_99_1 1991-i r b this is to advise you that x withdrew his date a request for a private_letter_ruling after this office advised x of its tentatively adverse position following is a brief discussion of the issue facts applicable law and the reasons for this office’s tentative adverse position x’s request and subsequent submissions are attached issue whether amounts y proposes to pay its employees for_the_use_of the employees’ tools are subject_to federal employment_taxes conclusion y has not established an accountable_plan to pay its employees for_the_use_of the employees’ tools accordingly such amounts are wages subject_to federal employment_taxes facts x intends to construct y an automotive repair facility x anticipates operating y as a sole_proprietorship as explained in its date b submission x plans to hire two automotive technicians as employees of y as a condition_of_employment each technician must agree to provide his or own tools with which to perform repair services for y x plans to compensate one technician in the amount of dollar_figure per hour x will treat dollar_figure of that amount as wages subject_to federal employment_taxes and reported on form_w-2 as wages the remaining dollar_figure per hour is intended to reimburse the employee for_the_use_of the employee’s tools it will not be reported to the employee as wages on form_w-2 typically this office refers to compensation arrangements that allegedly reimburse employees for_the_use_of tools as tool rentals x represents that tool rentals are common in the automotive industry further x asserted both in its date b submission and at its conference of right that it was financially beneficial for y to compensate its employees with tool rentals because it would cost y more to purchase or rent similar tools x stated that it determined the tool rental amount based upon various factors including the hourly rate x would pay an employee without tools replacement cost value of the employees’ tools and expenses y would incur to rent the same tools from a third party x requested a ruling that the tool rentals were not subject_to federal employment_taxes in other words x requested a ruling that the tool rentals were paid under an accountable_plan as defined by sec_62 of the internal_revenue_code the code law and analysis whether amounts are paid under an accountable_plan is governed by sec_62 which includes the provisions on employee reimbursement or other expense allowance arrangements sec_62 generally defines adjusted_gross_income as gross_income minus certain above-the-line deductions sec_62 allows an employee an above-the-line deduction for expenses paid_by the employee in connection with his or her performance of services as an employee under a reimbursement or other expenses allowance arrangement with the employer sec_62 provides that an arrangement will not be treated as a reimbursement or other expense allowance arrangement for purposes of sec_62 if such arrangement does not require the employee to substantiate the expenses covered by the arrangement to the person providing the reimbursement or such arrangement provides the employee with the right to retain any amount in excess of the substantiated expenses covered under the arrangement under sec_1_62-2 a reimbursement or other expense allowance arrangement satisfies the requirements of sec_62 if it meets the three requirements of business connection substantiation and returning amounts in excess of expenses set forth in paragraphs d e and f respectively of sec_1_62-2 the three requirements 1the second technician would be similarly compensated but at increased hourly rates if an arrangement meets the three requirements all amounts paid under the arrangement are treated as paid under an accountable_plan sec_1 c i the regulations further provide that if an arrangement does not satisfy one or more of the three requirements all amounts paid under the arrangement are paid under a nonaccountable_plan amounts paid under a nonaccountable_plan are included in the employee's gross_income for the taxable_year must be reported to the employee on form_w-2 and are subject_to_withholding and payment of employment_taxes sec_1_62-2 sec_31_3121_a_-3 sec_31 b - b and a -4 b an arrangement meets the business connection requirement of sec_1_62-2 if it provides advances allowances including per_diem allowances allowances for meals and incidental expense and mileage allowances or reimbursements for business_expenses that are allowable as deductions by part vi sec_161 through sec_196 subchapter_b chapter of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee sec_1_62-2 provides that the business connection requirement will not be satisfied if the payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur business_expenses described in paragraphs d or d sec_1_62-2 of the regulations provides that the substantiation requirement is met if the arrangement requires each business_expense to be substantiated to the payor the employer its agent or a third party within a reasonable period of time as for the third requirement that amounts in excess of expenses must be returned to the payor the general_rule of sec_1_62-2 provides that this requirement is met if the arrangement requires the employee to return to the payor within a reasonable period of time any amount_paid under the arrangement in excess of the expenses substantiated sec_62 of the code was enacted by the family support act of publaw_100_485 through enactment of sec_67 of the code by sec_132 of the tax_reform_act_of_1986 act publaw_99_514 c b vol the congress sharpened the distinction between the tax treatment of unreimbursed and reimbursed employee business_expenses among other changes unreimbursed employee business_expenses plus other miscellaneous_itemized_deductions generally were made subject_to a two-percent floor at the same time the congress decided to retain the above-the-line deduction treatment for reimbursements received by an employee pursuant to a reimbursement arrangement this rationale for allowing the employee an above-the-line deduction to offset true reimbursement amounts does not apply in the case of nonaccountable plans under these plans the amount received by the employee from the employer is not determined by the actual amount of expenses_incurred by the employee during the year sec_1_62-2 provides that if a payor’s reimbursement or other expense allowance arrangement evidences a pattern of abuse of the rules of sec_62 and the regulation sections all payments made under the arrangement will be treated as made under a nonaccountable_plan although x raises various arguments in his submissions x failed to address with specificity how the tool rentals would satisfy the accountable_plan requirements in particular x apparently overlooks the statutory language of sec_62 which as below stated allows an employee an above_the_line deduction only for certain reimbursed employee business_expenses reimbursed expenses of employees -- the deductions allowed by part vi sec_161 and following which consist of expenses paid_or_incurred by the taxpayer in connection with the performance by him of services as an employee under a reimbursement or other expenses allowance arrangement with his employer under x's proposed arrangement y will employ only employees that have their own tools and pay them an hourly amount for tool rental the hourly tool rental bears no relationship to the expenses the employee incurs related to the tools in fact x will pay an employee the tool rental regardless of whether the employee incurred expenses related to those tools while an employee of y that does not satisfy the business connection requirement specified in sec_1_62-2 because x will pay the tool rental regardless of whether the employee is reasonably expected to incur a deductible business_expense or other bona_fide expense x took the position at his conference of right that it was not necessary that the employee actually incur an expense we disagree sec_62 requires the employee incur an expense in_connection_with_the_performance_of_services as an employee of his employer the tool rental arrangement proposed by x is not a reimbursement or other expense allowance described in sec_62 it is an arrangement described in sec_1_62-2 that is a reimbursement or other expense allowance arrangement that evidences a pattern of abuse of the rules of sec_62 the arrangement attempts to recharacterize compensation as reimbursements made from an accountable_plan and is nothing more than x’s attempt to avoid payment of federal employment_taxes if you have any questions please call me at jerry e holme sec_3it was not necessary to consider whether x met the substantiation and return of excess to conclude the tool rentals were not paid pursuant to an accountable_plan
